470 F.2d 999
82 L.R.R.M. (BNA) 2848, 70 Lab.Cas.  P 13,441
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.VALERIE NURSING HOME, Respondent.
No. 72-1417.
United States Court of Appeals,Sixth Circuit.
Argued Dec. 15, 1972.Decided Jan. 17, 1973.

John C. Getreu, Director, Region 9, N. L. R. B., Cincinnati, Ohio, William R. Stewart, N. L. R. B., Washington, D. C., for petitioner; Peter G. Nash, Gen. Counsel, Patrick Hardin, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, William Wachter, Kenneth Pearlman, N. L. R. B., Washington, D. C., on brief.
Roger J. Makley, Coolidge, Wall, Matusoff, Womsley & Lombard, Dayton, Ohio, for respondent; John C. Lombard, Dayton, Ohio, on brief.
Before PHILLIPS, Chief Judge, CELEBREZZE, Circuit Judge, and O'SULLIVAN, Senior Circuit Judge.

ORDER

1
This matter is before this Court upon the petition of the National Labor Relations Board to enforce its order finding respondent guilty of violations of Sections 8(a)(1) and 8(a)(3) of the National Labor Relations Act.  The Board's Decision and Order, issued January 25, 1972, is reported at 195 NLRB No. 6. We are satisfied that the Order of the Board is supported by substantial evidence on the record.


2
Now, therefore, it is ordered that the Order of the Board be, and it is, hereby enforced.